DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on February 11, 2022 in which claims 6-8 are presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 6-8 of Application No. 17/669,389 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,274,931 in view of Ogawa (US 2015/0241228).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims and the instant application are both directed  to route generation system for autonomous work vehicle, the only difference is that  the present application claims:  
an inclination threshold determining unit for determining whether or not an inclination threshold value in the traveling direction is exceeded based on the altitude information and the traveling direction; and a display unit for displaying a route setting screen for setting the route, wherein when the inclination threshold determination unit determines that the threshold value is exceeded, the display unit displays an inclined plane countermeasure setting window.
 	Ogawa discloses an inclination threshold determining unit for determining whether or not an inclination threshold value in the traveling direction is exceeded based on the altitude information and the traveling direction ([0038] discloses the mode planner 111a acquires gradient information of the travel route from the map information database 122 and, based on the gradient information, identifies a section with which the change of altitude, that is, the gradient is greater than or equal to a predetermined value to be an excessive altitude change section); and 
 	a display unit (123) for displaying a route setting screen for setting the route, wherein when the inclination threshold determination unit determines that the threshold value is exceeded ([0040] discloses the mode planner 111a outputs the travel modes assigned to the respective sections of the travel route as described above to the display 123 and makes the display 123 display the travel mode assigned to the section in which travel is being performed currently (see also Fig. 2a steps s15 and s16 and [0054] for similar rationale), the display unit (123) displays an inclined plane countermeasure setting window (see [0062] for counter measure). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the route generation system for autonomous work vehicle of the Patent by incorporating the inclination and display features of Ogawa because such modification would promote the optimization of autonomous vehicle performance in a travel route.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent No. 10,474,153 discloses a work vehicle to travel along a travel route includes a vehicle body, an inclination sensor, a calculator, an information generator, and a recorder. The inclination sensor is provided on the vehicle body to detect a vehicle body inclination angle with respect to a horizontal line. The calculator is to calculate a position of the work vehicle in a work field based on positioning data. The information generator is to output travel limit information at an inclination position on the travel route where the vehicle body inclination angle detected by the inclination sensor exceeds a threshold angle. The recorder is to record, as an inclined area, an area around the inclination position which is calculated based on the positioning data. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661